Exhibit 10.74

 

Management Transition Agreement

 

This Management Transition Agreement (the “Agreement”) is effective as of
September 30, 2003 (“Effective Date”), and confirms the agreement between
Liberate Technologies (“Liberate”) and John Kent Walker (“Walker”) (each a
“Party” and collectively the “Parties”) concerning the conclusion of Walker’s
employment with Liberate, which shall occur upon a mutually agreeable date
within the six-month period from the Effective Date or such earlier date as
Liberate may designate (“Termination Date”).

 

Purpose.  Both Parties understand and agree that the purpose of this Agreement
is to set forth an employment transition schedule and release and waive all
claims that either Party may have at any time, individually or collectively,
against the other Party or the others released herein.  Walker understands and
agrees that Liberate has paid Walker all salary, wages, bonuses, and any other
compensation earned by Walker through and until the date of signing hereof.

 

Transition Services.  Up until the Termination Date, Walker will continue to
provide Liberate with services in his present capacity as Executive Vice
President, General Counsel and Secretary of Liberate, and will work diligently
with Liberate’s management team to transition all outstanding matters so as to
promote to the extent possible a smooth and orderly transfer of responsibilities
(“Transition Services”).  Liberate agrees to provide the transition benefits and
consideration set forth in this Agreement.  Nothing contained herein is intended
to be interpreted as employment for a fixed term or to alter Walker’s  “at will”
employment status.

 

Post-Transition Covenants.  Upon the Termination Date and thereafter, Walker
agrees to:

 

(i)                                     terminate his employment in all
capacities at Liberate and any of its subsidiaries and affiliates; and resign
from his position as Executive Vice President, General Counsel, and Secretary of
Liberate (and all similar positions with and positions as a director or officer
of Liberate’s subsidiaries and corporate affiliates);

 

(ii)                                  adhere to his obligations under the
Proprietary Information Agreement between the Parties dated September 27, 2000
(the “Proprietary Information Agreement”);

 

(iii)                               generally provide reasonable assistance to
Liberate on a compensation-free basis (other than payment of any associated and
necessary transportation and lodging expenses) in any legal dispute or
administrative proceedings with which Walker was involved, including, for
example, signing of documents or testimony in securities litigation, SEC
investigations, financial audits, and other legal, administrative, regulatory,
or governmental investigations, actions, or proceedings;

 

(iv)                              return to Liberate, and not keep or take, any
document or other thing (electronic, paper or otherwise) containing or
incorporating Liberate’s confidential or proprietary information that Walker
produced or to which he obtained access during his employment, including any
material information that is not generally known to the public and that relates
to Liberate’s business, research, development, trade secrets, know-how,
inventions, technical data, manufacturing techniques, engineering, marketing,
merchandising and/or selling of Liberate products or technologies, and any
confidential information entrusted to Liberate by third parties.

 

1

--------------------------------------------------------------------------------


 

(v)                                 return any Liberate property of material
value (including computers) in his possession;

 

(vi)                              return to Liberate, and not keep or make
copies of, any proprietary and confidential Liberate information (including
drawings, blueprints, manuals, letters, notes, notebooks, reports, sketches,
other information or materials, source code, computer programs, or customer
lists) or Liberate access device (including identification badges, keys, and
card keys); and

 

(vii)                           sign and deliver to Liberate on the Termination
Date a separate General Release of All Claims in the form set forth in Exhibit A
(the “Subsequent Release”).

 

Mutual Non-Disparagement.  Each Party agrees to refrain from making any comments
or statement that disparages or criticizes the other Party or any of the other
Party’s businesses, technologies, strategies, inventions, assets, actions, or
practices or those of any of its directors, officers, employees, agents, heirs,
executors, administrators, successors, predecessors, subsidiaries, parents,
shareholders, employee benefit plans, or assigns (all of the foregoing,
collectively each Party’s “Affiliates”), and to be generally supportive of each
other and of each other’s Affiliates in any discussions or communications
concerning the abilities, businesses, technologies, or strategies of the Parties
or their Affiliates.  Nothing in this Agreement shall be construed to prohibit
either Party from providing truthful testimony in any administrative or judicial
proceeding or investigation.

 

Benefits & Consideration.  Walker agrees that Liberate has granted to Walker
103,000 shares of Liberate’s common stock in accordance with and subject to the
terms of the stock award agreement provided in connection therewith in exchange
for Walker’s execution of this Agreement, including, but not limited to, the
General Release of All Claims in the form set forth in Exhibit A.   In further
consideration of Walker’s execution of this Agreement, the General Release of
All Claims concurrently herewith, and the Subsequent Release (as described
below), without any revocation of any of the foregoing, Liberate will continue
to employ Walker pursuant to the terms of this Agreement.  Additionally,
following the Termination Date,  Liberate agrees to pay Walker $1,000, less any
applicable withholdings,  provided Walker executes the Subsequent Release, and
such Subsequent Release becomes effecitive pursuant to its terms.   The benefits
described herein shall be in addition to payment for any earned but unpaid
salary and any accrued but unused vacation time earned through the Termination
Date.

 

Sufficiency of Consideration.  The Parties acknowledge the value and sufficiency
of the mutual consideration and releases set forth herein, and further
acknowledge that all of the consideration provided by each Party under this
Agreement is provided in exchange for all of the consideration provided by the
other Party hereunder and each Party deems such consideration, taken as a whole,
as sufficient justification for its entry into this Agreement.

 

Review of Agreement.  Each Party has had the opportunity to carefully review and
consider this Agreement and has had up to twenty-one days after receipt of this
agreement to consult with legal counsel prior to entering into this Agreement,
and each Party has freely and knowingly agreed to enter into this Agreement.
Furthermore, each Party has seven days after it has signed this Agreement during
which time it may revoke this Agreement.  If either Party wishes to

 

2

--------------------------------------------------------------------------------


 

revoke this Agreement, it may do so by delivering a letter of revocation to the
other Party.  Because of this revocation period, each Party understands that
this Agreement shall not be effective or enforceable until the eighth day after
the last date of signature.

 

Entire Agreement; Interpretation.  This Agreement and the consideration
referenced herein are not part of an incentive or other employment termination
or transition program offered to a group or class of employees.  This Agreement
is a separate agreement between Liberate and Walker as an individual employee. 
Walker understands and agrees that except for the transition benefits
specifically set forth above, he waives and releases all rights or claims to any
other transition benefits or rights.  This Agreement supersedes and terminates
the Employee Retention Agreement between the Parties dated March 14, 2003 (and
any preceding or similar agreements) between the Parties (the “Employee
Retention Agreements”).  The Proprietary Information Agreement, the
Indemnification Agreement dated November 1, 2000 (the “Indemnification
Agreement”), and the Trustee Indemnification Agreement dated November 20, 2002
(the “Trustee Indemnification Agreement”) between the Parties will stay in full
force and effect in accordance with their respective terms.  This Agreement
represents the complete agreement between the Parties related to its subject
matter and supersedes any other related oral, written, or implied agreements,
understandings, or representations, provided that nothing shall be construed to
supersede the Proprietary Information Agreement, the Indemnification Agreement,
or the Trustee Indemnification Agreement.  This Agreement shall in all respects
be governed by the laws of the State of California (excluding its conflict of
law provisions) and to the extent legally permissible venue in any legal action
shall exist exclusively in the United States District Court for the Northern
District of California (San Jose Division) or the state courts located in San
Jose as appropriate.  This Agreement may be amended only through a written
document signed by the Parties.  It is the desire and intent of the Parties that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  If a court finds any of the provisions of this
Agreement to be invalid or unenforceable, that determination shall not affect
any other provisions of this Agreement.  If a court finds any of the provisions
in this Agreement excessively broad, the Parties intend that such court shall
enforce such provisions to the maximum extent possible in accord with the
expressed intent of the Agreement.  In no event is any remedy made available to
either Party hereunder intended to be exclusive of any other available remedy.

 

Execution.  This Agreement may be executed in one or more counterparts and a
facsimile of this document or a signature to it for all purposes shall be
considered equivalent to an original.

 

Acknowledgements.  Each Party has read, understands, and knowingly and
voluntarily agrees to all of the terms of this Agreement.  Each Party
acknowledges that it is giving up certain legal rights under this Agreement and
has had the opportunity to consult with counsel before signing this Agreement.

 

Liberate Technologies

John Kent Walker

 

 

 

By:

/s/ David Lockwood

 

/s/ John Kent Walker

 

DAVID LOCKWOOD

 

CEO

 

 

 

 

Dated:

11/6/03

 

Dated:

11/6/03

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

 

GENERAL RELEASE OF ALL CLAIMS (THE “RELEASE”).

 

In consideration of the mutual consideration provided under the Management
Transition Agreement dated September 30, 2003 entered into between Liberate and
Walker, each Party, on his or its own behalf and on behalf of his or its
Affiliates, hereby forever releases and discharges the other Party and his or
its officers, directors, employees, agents, assigns, heirs or executors
(collectively, “Affiliates”) from any and all rights, claims, debts, demands,
covenants, contracts, agreements, promises, damages, losses, costs, expenses,
liabilities and causes of action (collectively, “Claims”) of any nature
whatsoever known or unknown, suspected or unsuspected, that either Party ever
had, now has or may hereafter claim to have, with respect to any matter,
including without limitation, any matter arising out of or relating in any way
to Walker’s employment with Liberate, including the conclusion of Walker’s
employment, with exception of any Claims each Party may have in connection with
the Management Transition Agreement, the Indemnification Agreement, or the
Trustee Indemnification Agreement (each of which shall remain in effect in
accordance with its respective terms), and any Claims that Liberate may have in
connection with the Proprietary Information Agreement, which shall remain in
effect in accordance with its terms.

 

The foregoing release shall apply to, without limitation, any and all Claims
relating to any:  (i) contract dispute or matters relating to or arising out of
Walker’s employment relationship with Liberate or termination thereof, including
any Claims that either Party may have under the Employment Agreement dated
September 27, 2000, the Employee Retention Agreements, or any preexisting
Liberate Technologies Transition Plans; (ii) torts, including infliction of
emotional distress, mental anguish, pain and suffering, defamation, damage to
reputation, invasion of privacy, and wrongful termination; (iii) discrimination,
harassment or retaliation of any kind, such as on the basis of sex, race, color,
national origin, age, religion, disability, sexual or any other Claim pursuant
to any federal, state or local law including, but not limited to, any Claims
under the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, the Familiy and Medical Leave Act, the California Fair
Employment and Housing Act, the Fair Labor Standards Act, the Americans with
Disabilities Act,  the Age Discrimination in Employment Act, and the Worker and
Retraining Notification Act (“WARN”), Employee Retirement Income Security Act of
1974 (ERISA), and any and all amendments of any of the foregoing; (iv) claims to
attorneys’ fees or costs; (v) breach of the covenant of good faith and fair
dealing; (v) violation of public policy; and (vii) state laws that require
termination notice or benefits in the event of certain layoffs, facility
closures and/or facility relocations or any other federal or state law or
regulation relating to employment or employment discrimination.  Each Party
further agrees not to file, assist, or encourage any administrative charge or
legal proceeding against the other Party or his or its Affiliates, including a
charge relating to employment discrimination.

 

The Parties also hereby agree that nothing contained in this release shall
constitute or be treated as an admission of liability or wrongdoing by either
Party or its Affiliates.

 

4

--------------------------------------------------------------------------------


 

Each Party hereby expressly waives any and all rights and benefits afforded by
the provisions of Section 1542 of the Civil Code of the State of California (or
any similar state or federal law or regulation), which states as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Each Party acknowledges that the facts with respect to which he or it gives this
general release and waiver may turn out to be different from the facts it now
believes to be true.  Each Party hereby assumes the risk of the facts turning
out to be different, and agrees that this Release shall not be ineffective or
subject to termination or rescission because of any such difference in facts.

 

Capitalized terms set forth in this Release shall have the definitions provided
in the Management Transition Agreement between the Parties dated September 30,
2003.

 

Review of Release.  Each Party has had the opportunity to carefully review and
consider this Release and Walker has had up to twenty-one days after receipt of
this Release to consult with legal counsel of his choice prior to entering into
this Release.  Furthermore, Walker has seven days after he has signed this
Release during which time he may revoke this Release.  If Walker wishes to
revoke this Release, he may do so by delivering a letter of revocation to David
Lockwood expressly stating that Walker is revoking this Release.  Because of
this revocation period, each Party understands that this Release shall not be
effective or enforceable until the eighth day after the date that Walker
executes this Release.

 

Governing Law.  This Release shall in all respects be governed by the laws of
the State of California (excluding its conflict of law provisions) and to the
extent legally permissible venue in any legal action shall exist exclusively in
the United States court for the Norther District of California (San Jose
Division) or the state courts located in San Jose as appropriate.

 

Severability.  It is the desire and intent of the Parties that the provisions of
this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  If a court finds any of the provisions of this Agreement to be invalid
or unenforceable, that determination shall not affect any other provisions of
this Agreement.  If a court finds any of the provisions in this Agreement
excessively broad, the

 

5

--------------------------------------------------------------------------------


 

Parties intend that such court shall enforce such provisions to the maximum
extent possible in accord with the expressed intent of the Agreement.

 

Acknowledgements.  Each Party has read, understands, and knowingly and
voluntarily agrees to all of the terms of this Release.  Each Party acknowledges
that he or it is giving up certain legal rights hereunder and has had the
opportunity to consult with counsel before signing hereunder.

 

Liberate Technologies

 

John Kent Walker

 

 

By:

/s/ David Lockwood

 

/s/ John Kent Walker

 

David Lockwood

 

CEO

 

 

 

 

 

Dated:

11/6/03

 

Dated:

11/6/03

 

 

6

--------------------------------------------------------------------------------